Citation Nr: 0320247	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  95-08 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently rated as 20 percent 
disabling.  

3. Entitlement to an increased rating for residuals of a left 
ankle fracture, currently rated as 10 percent disabling.

4. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

In an October 1990 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
denied entitlement to service connection for low back strain 
and degenerative changes of the lumbosacral spine.  The 
veteran perfected an appeal of that decision, and the case 
was certified to the Board of Veterans' Appeals (Board).  The 
veteran withdrew that appeal, and the Board dismissed the 
appeal in October 1993.  Because the appeal was withdrawn, 
the October 1990 decision denying entitlement to service 
connection for a low back disorder became final.  See 
Hamilton v. Brown, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of 
disagreement ceases to be valid if withdrawn).  

In June 1994, the veteran again claimed entitlement to 
service connection for a low back disorder, as well as filed 
increased rating claims for a bilateral ankle disorder and a 
total disability rating based on individual unemployability 
(TDIU).  In a November 1994 rating decision the RO denied 
entitlement to a disability rating greater than 10 percent 
for the residuals of a right ankle fracture, entitlement to a 
compensable disability rating for the residuals of a left 
ankle fracture, and TDIU.  The RO also determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for a low back 
disorder.  

In January 1997, the veteran testified before a 
Hearing Officer at the VARO in Los Angles.  

In a February 1997 rating decision the disability rating for 
residuals of the right ankle fracture was increased from 10 
to 20 percent, and the rating for the residuals of the left 
ankle fracture was increased from noncompensable to 10 
percent.  New and material was determined not to have been 
presented for the veteran's claim of entitlement to service 
connection for a low back disability.  

In a January 1999 decision, the Board determined that new and 
material evidence had been presented to reopen the claim of 
service connection for a low back disability.  That issue, 
along with the claims for increased ratings for left and 
right ankle disabilities and TDIU were remanded to the RO for 
additional development.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

In September 2002, the Board undertook additional development 
of the issues listed on the front page of this remand 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  The development has been completed.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), however, subsequently invalidated 38 C.F.R. § 
19.9(a)(2).  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Given the 
invalidation of 38 C.F.R. § 19.9(a)(2), the Board cannot 
decide the veteran's increased rating claims for residuals of 
right ankle fracture and residuals of a left ankle fracture, 
as well as TDIU and service connection for a low back 
disability.  

It also appears that the veteran has not been explicitly 
informed of what evidence he is responsible for obtaining and 
what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In December 2002, the veteran was provided a VA medical 
examination.  The examiner at that time was requested to 
provide an opinion as to whether the veteran's low back 
disability was caused or made permanently worse by his 
service-connected bilateral ankle disabilities.  While the 
examiner did comment on the relationship of the veteran's 
back disability to service, and whether the back disability 
was related to his service-connected ankle disabilities, he 
did not opine as to whether the back disability was made 
permanently worse by the veteran's ankle disabilities.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (When aggravation 
of a disease or injury for which service connection has not 
been granted is proximately due to, or the result of, a 
service connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.)  Thus, the RO 
should request that the physician who examined the veteran in 
December 2002, again review the claims file along with the 
examination report, and offer an opinion as to whether the 
veteran's back disability was aggravated or made permanently 
worse by his service-connected right and/or left ankle 
disabilities.  

Under the circumstances described above, this case is 
remanded to the RO for the following actions:

1.  The RO should issue the veteran a 
VCAA notice letter with regard to his 
claims. 

2.  The RO should provide the VA 
physician who performed the joints 
examination of the veteran at the West 
Los Angeles VA medical center in December 
2002, with the veteran's claims file.  

The physician should render an opinion as 
to whether it is at least as likely as 
not that the veteran's current back 
disability was aggravated or made 
permanently worse by his service-
connected right and/or left ankle 
disabilities.  The rationale for all 
opinions expressed and conclusions 
reached should be set forth.  If the 
physician is unavailable another examiner 
may review the claims folder and furnish 
the requested opinion.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
considering all evidence since the last 
SSOC in May 2001, and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




